Citation Nr: 0119285	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  01-02 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to vocational rehabilitation and training 
pursuant to Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


REMAND

The veteran's DD Forms 214 show active service from August 
1974 to May 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The RO found that the evidence showed that the 
veteran was not entitled to vocational rehabilitation because 
he was suitably employed and thus did not have an employment 
handicap.

The Board finds that the case must be REMANDED for further 
development and due process actions.  The evidence of record 
contains confirmation that the veteran served on active duty 
from August 1974 to May 1987.  However, the veteran has 
indicated that he had additional service until June 1995.  
The evidence currently before the Board consists only of the 
veteran's Chapter 31 folder, the 
"Counseling/Evaluation/Rehabilitation" folder, and not his 
entire claims folder.  The evidence available to the Board at 
this time does not contain verification of the veteran's 
dates of service.  Accordingly, if such evidence is not in 
the veteran's claims folder, the RO is requested to take the 
appropriate action to obtain verification of the veteran's 
service.  If such evidence is contained in the claims folder, 
a copy of that document should be added to the Chapter 31 
folder.

A remand is also necessary because the evidence currently 
before the Board does not contain a power of attorney, 
although the evidence indicates that the veteran's currently 
appointed representative is Disabled American Veterans.  
Again, this evidence may be in the veteran's VA claims folder 
and, if so, a copy of it should be included in his Chapter 31 
folder.

A review of the evidence shows that the representative, 
assuming there is an authorized representative, did not 
complete a VA Form 646 prior to the certification of this 
appeal to the Board.  This evidence may be in the veteran's 
VA claims folder.  If so, a copy of it should be added to his 
Chapter 31 folder.

As there appears to be several pertinent documents missing 
from the evidence currently before the Board, should the 
current issue again be forwarded to the Board, it is 
requested that the veteran's VA claims folder be sent along 
with his Chapter 31 folder.

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the Chapter 31 
folder and claims file in order to ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The RO should obtain verification of 
the veteran's periods of service, if it 
has not done so already, and include that 
information in the veteran's claims folder 
and Chapter 31 folder.

3.  The RO should review the evidence to 
be certain that it contains a power of 
attorney and include that documentation in 
the veteran's claims folder and Chapter 31 
folder.

4.  The veteran's accredited 
representative, assuming there is one, 
should be contacted and provided the 
opportunity to submit a statement in 
support of the veteran's claim (VA Form 
646).

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

6.  Finally, if the case is forwarded to 
the Board, it is requested that the 
veteran's VA claims folder accompany his 
Chapter 31 folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


